Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 21, drawn to a vegan cheese, classified in A23V 2200/264.
II. Claims 22 - 27, drawn to a method of making a vegan cheese, classified in A01J 99/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a materially different process such as using a variety of milks and coagulating agents, including emulsifying salts and plant-based rennet from thistles. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Anneliese Mayer on July 20th, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1 – 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22 – 27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 12 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aho (WO-2018115597-A1) in view of Plummer (US-20170223993-A1).
Regarding claims 1, 3, 6 – 9, and 14, Aho teaches a vegan cheese made from a vegetable granule portion and a fat-protein emulsion portion [pg 12, lines 28 – 30].  The fat-protein emulsion comprises oat milk and water [pg 13, lines 21 – 22].  The vegan cheese further comprises canola oil, malic and lactic acids, potassium sorbate, Xanthan gum, an emulsifier, salt, and transglutaminase [pg 13, lines 23 – 32].  One embodiment of this vegan cheese is as a mozzarella cheese analogue [pg 11, lines 24 – 25].  The term “vegan” as used by Aho is being taken to mean substantially free of animal products.
Aho does not teach the vegan cheese also comprising a vegetable derived from Brassica, Brassica oleracea, or Brassicaceae, or the inclusion of lemon juice.
Regarding the inclusion of a vegetable, Plummer teaches the addition of a vegetable powder or puree to a slice [0010].  Definitions of “slice” include sliced cheese [0003].  The vegetables used can include cauliflower (B. oleracea) [0056].  Plummer discloses that there is a lack of vegetables in the average person’s diet and a new method of delivering them is needed [0003], [0005].  It would have been obvious to a person having ordinary skill in the art to include the cauliflower powder of Plummer in the vegan cheese of Aho so as to create another way of introducing vegetables into a person’s diet.
Regarding lemon juice, Plummer teaches the use of lemon juice in a slice as a flavorant, dependent on the product and desire of the user [0019].  It would have been obvious to a person having ordinary skill in the art to use the lemon juice of Plummer in the vegan cheese of Aho as to add a desired flavor to the vegan cheese.
Regarding claim 2, Aho teaches using 45.3 wt% oat milk in the fat-protein emulsion of the vegan cheese [pg 13, line 22].  The emulsion is 30% of the final product [pg 14, lines 7 – 8].  Therefore, the final concentration of oat milk in the vegan cheese is 13.6 wt%.
Regarding claim 4, Plummer teaches the use of vegetable powders in a slice.  The final concentration of vegetable powders is 20 – 90 wt% [0022].  However, the amount of nutrients in the product is directly related to the amount of vegetable powder added and the formula can be altered depending on the consumer [0039].  It would have been obvious to a person having ordinary skill in the art to add an amount of cauliflower powder so as to get the desired nutritional profile.
Regarding claim 5, Aho teaches the use of maize starch in the vegan cheese [pg 13, line 26].  Aho also teaches that maize starch is a thickening agent [pg 9, lines 17 – 18].  It would have been obvious to a person having ordinary skill in the art to adjust the amount of maize starch added to get the desired thickness of the vegan cheese.
Regarding claim 12, Aho teaches the use of spices in the vegan cheese [pg 10, lines 29 – 32].  While Aho does not suggest any spices to use, it would have been obvious for a person having ordinary skill in the art to choose any desired spices as it would be obvious to try different commonly-used spices with the predictable result of creating a seasoned cheese.
Regarding claim 13, Aho and Plummer do not teach using any genetically-modified organisms (GMO) or products made from them.  Therefore, the vegan cheese is being considered to not contain any GMOs as a person having ordinary skill in the art would have had the choice to exclude them.
Regarding claim 15, Aho and Plummer do not teach making a cheddar cheese analogue.  However, Aho teaches making a solid, cheese-like product [Example 3].  The ingredients are combined, packed into a mould, and compressed to make a hard cheese [pg 15, lines 12 – 18].  It would have been obvious to a person having ordinary skill in the art to use the process of Aho to create a cheddar-like vegan cheese as both the solid cheese of Aho and cheddar are hard cheeses made through compression.
Regarding claims 16 and 17, Aho and Plummer teach creating a vegan cheese with cauliflower.  This cheese can be used on pizzas, burgers, and sandwiches [0001].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aho and Plummer as applied to claim 7 above, and further in view of Prepared (“Sensient Flavors Introduces DairyBoost Natural Cheese Flavors and Natural Masking Technology”).
Regarding claim 10, Aho and Plummer teach a vegan cheese with cauliflower but do not teach using a natural vegan flavor in it.  Prepared teaches the use of a natural vegan flavor in foods, adding different cheese flavors.  Using natural vegan flavors offers cost stability and provides an authentic taste [pg 1, ¶1].  It would have been obvious for a person having ordinary skill in the art to use natural vegan flavors in the vegan cheese of Aho and Plummer as natural vegan flavors provide authentic taste at a stable cost.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aho and Plummer as applied to claim 7 above, and further in view of Atapattu (US-20140154388-A1).
Regarding claim 11, Aho and Plummer teach a vegan cheese with cauliflower but do not teach the use of annatto or beta-carotene in the vegan cheese.  Atapattu teaches adding a colorant to cheese so as to adjust the color to that preferred by the consumer.  Possible colorants include annatto and beta-carotene [0107].  It would have been obvious to a person having ordinary skill in the art to add annatto or beta-carotene to the vegan cheese of Aho and Plummer so as to create cheese with the color that is desired by consumers.
Claims 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aho and Plummer as applied to claim 1 above, and further in view of Pizza (“Homemade Vegan Pizza with Vegan Mozzarella”).
Regarding claims 18 – 21, Aho and Plummer teach a vegan cheese with cauliflower but do not teach a pizza comprising the vegan cheese, dough, sauces, oil, sweetener, flavorants, additives, or cooking.  Homemade teaches placing sauce, a cauliflower vegan cheese, and garlic powder (flavoring agent) on dough.  The pizza is then baked (cooked/heated) [pg 2, Bake Pizza].  Homemade states that the pizza is a vegan pizza so it being considered to be substantially free from animal products.  Plummer teaches using slices with vegetable powder on pizza so as to improve the nutritive quality of the food [0001].  It would have been obvious for a person having ordinary skill in the art to use the vegan cheese of Aho and Plummer on the pizza of Homemade as a way of increasing the amount of vegetables the consumer eats.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799